Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


TERESA CORRAL-LERMA,


RELATOR.

 §
 
§
 
§
 
§
 
§



No. 08-11-00146-CV

AN ORIGINAL PROCEEDING 







MEMORANDUM  OPINION

            Relator filed a petition for writ of prohibition and writ of mandamus, contending that the
trial court lacks jurisdiction to conduct a trial on the issue of attorney’s fees because its plenary
power has expired and an appeal is pending in this Court.  See In re Miranda, 142 S.W.3d 354,
356 (Tex.App.--El Paso 2004, orig. proceeding)(holding that writ of mandamus will issue if trial
court enters void order after its plenary power expires); In re Nguyen, 155 S.W.3d 191, 194 (Tex.
App.--Tyler 2003, orig. proceeding)(holding that writ of prohibition will issue to enforce
jurisdiction of appellate court).  Relator has the burden of showing that she is entitled to an
extraordinary writ.  See In re Am. Nat’l Ins. Co., 242 S.W.3d 831, 834 (Tex.App.--El Paso 2007,
orig. proceeding); Tex.R.App.P. 52.7(a)(1).  Relator has not met this burden.  Accordingly, the
petition is denied.


May 25, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.